t c no united_states tax_court jeffrey r taylor petitioner v commissioner of internal revenue respondent docket no filed date p was convicted of tax_fraud p seeks an abatement of interest under sec_6404 i r c for the period during which a criminal investigation and prosecution took place p contends that the delay in proceeding with the civil case while the criminal investigation and prosecution were pending was the result of a ministerial_act by officers or employees of the internal_revenue_service within the meaning of sec_6404 a i r c held r's decision not to proceed with the civil case while the criminal investigation and prosecution were pending is not a ministerial_act and accordingly sec_6404 e a i r c is not applicable therefore r's determination disallowing p's request for abatement of interest is sustained jeffrey r taylor pro_se catherine j caballero for respondent - - opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge this case involves the denial of a request by petitioner to abate interest under sec_6404 on date petitioner submitted two form sec_843 claim_for_refund and request for abatement to respondent the requests pertained to the interest due on the deficiencies for the taxable years and by letter dated date the requests were denied and petitioner sought review by the appeals_office on date the appeals_office also denied the requests on date petitioner filed a petition for review of that determination with this court at the time that the petition for review was filed petitioner resided in tigard oregon background the facts may be summarized as follows petitioner filed joint federal_income_tax returns with his then wife janet e unless otherwise indicated section references are to the internal_revenue_code applicable for the periods involved taylor now janet eggleston for the taxable years and on date respondent's examination_division commenced an examination of their joint and returns the examination was expanded later to include the joint returns for the through taxable years and the corporate returns for the same periods of highline industrial supply inc highline a corporation wholly owned by petitioner and ms taylor petitioner and ms taylor were the only employees of highline petitioner worked primarily in sales and ms taylor primarily maintained the books_and_records on date the examination_division referred the case to the criminal_investigation_division cid it is established procedure of the internal_revenue_service that when during his investigation a revenue_agent in the examination_division discovers an indication of fraud he is required to suspend his examination and refer the case to the cid see 542_f2d_38 7th cir cid accepted the case on date and contacted petitioner and ms taylor on date the criminal investigation covered years of the returns of the individuals and highline the underlying theory of the criminal investigation was that highline had paid personal expenses of petitioner and ms taylor and that they had not reported that income on their federal_income_tax returns highline did not maintain adequate books and - - records and the investigation essentially focused on attempting to re-create the financial transactions of the corporation ms taylor who primarily maintained the financial records did not cooperate with the investigation and petitioner's cooperation was limited the investigators had to issue summonses to third parties to obtain records when cid accepts a case the special_agent of cid and the revenue_agent of the internal_revenue_service examination_division may undertake a joint investigation the special_agent however controls the investigation normally the revenue_agent continues to investigate the civil aspects but the revenue_agent would have no contact with the taxpayer unless the special_agent was present the special_agent is interested in obtaining evidence of violations of criminal statutes see 281_fsupp_928 d md on date the examination_division placed its examination of petitioner's liability in the fraud suspense category at that time the revenue_agent prepared a preliminary computation with the understanding that the civil aspects of the case would remain in suspense until the criminal aspects were completed while the case was in fraud suspense it was decided by the district_director that the normal period of limitations for the and tax years would be allowed to expire without issuing a notice_of_deficiency that action was taken after review of the case by the examination_division and cid by letter dated date petitioner was advised that cid had recommended prosecution and had forwarded the case to the district counsel's office of the internal_revenue_service district_counsel reviewed the recommendation and forwarded the case to the tax_division department of justice on date on date an indictment was returned by the grand jury sitting in the u s district_court for the district of oregon charging that petitioner and ms taylor willfully attempted to evade and defeat a large part of their income taxes for the taxable years and on date petitioner entered a plea of guilty to the indictment pertaining to the taxable_year count on date petitioner filed a motion to withdraw his plea that motion was denied petitioner was sentenced to years' probation on date petitioner did not appeal from the sentence on date petitioner filed a motion in the district_court for new trial that motion was denied on date on date petitioner filed a motion to vacate under u s c section that motion was denied on date petitioner appealed to the u s court_of_appeals for the ninth circuit which affirmed the denial of relief by the district_court see united_states v taylor 70_f3d_121 9th -- - cir subsequently the supreme court denied petitioner's petition for a writ of certiorari see taylor v united_states 551_us_1222 on date after petitioner's conviction and prior to the so-called section proceedings the district_counsel notified the examination_division that the criminal aspects had been concluded and the examination_division was authorized to proceed with the civil liability the revenue_agent's_report was sent to petitioner on date thereafter there were several meetings with petitioner and the examination_division in date the case was sent to the appeals_office a notice_of_deficiency was issued to petitioner and ms taylor on date for the taxable years through after the parties were unable to settle the matter satisfactorily petitioner filed a petition with this court at docket no and on date a stipulated decision was entered in that case the petition filed herein seeks a redetermination of the disallowance of the request for abatement of interest for the and taxable years discussion sec_6404 provides in relevant part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of - jj - the internal_revenue_service acting in his official capacity in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the proceeding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency sec_6404 provides further that the tax_court shall have jurisdiction over any_action brought by a taxpayer to determine whether the secretary's failure to abate interest was an abuse_of_discretion and may order an abatement while petitioner's application_for abatement and petition for review of respondent's denial encompass all the interest due on the deficiencies for the and tax years at the hearing and on brief petitioner has narrowed the scope of his request for abatement to the period between when the criminal investigation began date the date of the referral to cid to when the civil aspects resumed date the congress amended sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1452 that standard however applies to tax years beginning after date tbor sec_301 110_stat_1457 sec_6404 also contains jurisdictional requirements to bring such an action respondent has not raised any jurisdictional bar and the court is satisfied that these prerequisites have been satisfied --- - date the revenue_agent's_report was sent to petitioner in short the disputed period encompasses the criminal investigation and criminal prosecution the record does not show any dereliction of a specific ministerial_act during the disputed period petitioner argues that the delay during that period was the result of a delay by employees of the internal_revenue_service acting in their official capacity in performing ministerial acts see sec_6404 a respondent contends that the delay was not the result of a ministerial_act and therefore sec_6404 a does not apply we agree with respondent the internal_revenue_code does not define a ministerial_act the report of the senate_finance_committee accompanying the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 states the committee does not intend that this provision will be used routinely to avoid payment of interest rather it intends that the provision be utilized in instances where failure to abate interest would be widely perceived as grossly unfair the interest abatement only applies to the period of time attributable to the failure to perform the ministerial_act the committee intends that the term ministerial_act be limited to nondiscretionary acts where all of the preliminary prerequisites such as conferencing and review by supervisors have taken place thus a ministerial_act is a procedural action not a decision in a substantive area of tax law for example a delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be grounds for abatement of interest the irs may define a ministerial_act in regulations s rept c b vol the regulations provide the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal and state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date petitioner argues that the refusal to continue the civil investigation and proceeding when the criminal investigation commenced was the result of a ministerial_act initially we note that the assumption that the civil investigation terminated is incorrect a tax_fraud investigation contains both criminal and civil aspects it is only when the criminal case is forwarded to the department of justice that the criminal and civil aspects of a tax_fraud case begin to diverge 437_us_298 ina joint investigation with the examination_division and cid the investigation is controlled by cid and to that extent it may be said that the criminal aspects dominate the investigation but even then as the court noted in united_states v lasalle natl bank supra pincite the government does not sacrifice its interest in unpaid taxes just because a criminal prosecution begins moreover the civil_fraud additions to tax see sec -- - b as a part of the civil tax_liabilities are very much a part of the investigation there is however a more fundamental error in petitioner's reasoning the gravamen of the argument from petitioner's point of view is that the decision to hold in abeyance the civil tax resolution procedures is simply a ministerial_act as we have noted the criminal and civil aspects of a tax_fraud investigation are inextricably intertwined but there is no guestion that once the criminal investigation begins there is a clear distinction between ultimate procedural avenues that each takes and it has long been the policy of the i r s to defer civil assessment and collection until the completion of criminal proceedings 693_f2d_298 3d cir affd 464_us_386 this policy is predicated on various considerations the often cited reason is potential conflict between avenues of civil and criminal discovery if parallel civil and criminal cases proceed compare 307_f2d_478 5th cir with 252_f2d_268 6th cir affg tcmemo_1956_187 but there are other considerations such as where a party or witness may be put ina situation of testifying when the testimony may be incriminating see 397_us_1 there is also the confusion inherent in two cases that are proceeding concurrently it is for these reasons that generally the courts have held the civil_action in abeyance while the criminal prosecution goes forth see id pincite n see also united_states v bight thousand bight hundred and fifty dollars dollar_figure in 461_us_555 where the supreme court held that the delay by the united_states in instituting a civil forfeiture action pending resolution of criminal charges was reasonable while the general policy of the internal_revenue_service may be not to proceed with the civil aspects that policy must be implemented in each case in campbell v eastland f 2d pincite a case involving civil discovery while criminal proceedings were pending the court_of_appeals noted the very fact that there is a clear distinction between civil and criminal actions reguires a government policy determination of priority which case should be tried first administrative policy gives priority to the public interest in law enforcement this seems so necessary and wise that a trial judge should give substantial weight to it in balancing the policy against the right of a civil litigant to a reasonably prompt determination of his civil claims or liabilities just as a trial judge must balance the competing interests respondent's officers must decide whether the civil aspects ina particular case outweigh the interests in the criminal aspects the decision here was made by not issuing the notice_of_deficiency and allowing the normal periods of limitations to expire a decision is made after an evaluation of the criminal and civil aspects of the case and is not the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs supra such a decision cannot be considered a ministerial_act this holding is consistent with our holding in lee v commissioner t cc _ in lee the taxpayer sought an abatement of interest during the period that the case was pending before the court the tax_liabilities involved in lee arose out of a tax_shelter there were criminal indictments that involved the promoters we rejected the taxpayer's abatement argument noting that the mere passage of time during litigation does not establish error or delay by the commissioner in performing a ministerial_act lee v commissioner supra slip op pincite we further found that the delay was a result of the government's litigation strategy to dispose_of the criminal indictments first and the court's disposition of the parties' procedural motions respondent's decision on how to proceed in the litigation phase necessarily required the exercise of judgment and thus cannot be a ministerial_act id although in lee the delay occurred after the taxpayer filed a petition in this court and the delay in the present case occurred before the issuance of the notice_of_deficiency this does not appear to be a noteworthy distinction the timing of the decision to defer the civil proceedings until resolution of the criminal aspects does not detract from the fact that the exercise of judgment is required in making such a decision the decision here was not a ministerial_act accordingly sec_6404 e a is not applicable we therefore do not need to consider whether respondent abused his discretion or whether the delay was attributable to petitioner to reflect the foregoing decision will be entered for respondent
